Citation Nr: 0613932	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to effective date earlier than January 24, 2003, 
for the award of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from February 1970 to February 
1971 and from April 1973 to July 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision 
which granted nonservice-connected pension benefits, 
effective January 24, 2003.  


FINDINGS OF FACT

1.  In August 1998, the RO denied a claim for nonservice-
connected pension benefits.  The RO notified the veteran of 
the decision by letter the following month and a notice of 
appellate rights regarding the decision was enclosed with the 
notice letter.  The veteran did not appeal this decision.  

2.  On June 30, 2003, the RO received a new claim for non-
service-connected pension from the veteran.  The RO awarded 
nonservice-connected pension benefits from January 24, 2003 
(the date of a private treatment report).  

3.  It is neither claimed nor shown that the veteran's 
disabilities were so incapacitating as to prevent him from 
filing a pension claim for at least 30 days following the 
date of permanent and total disablement.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 24, 2003, 
for the award of nonservice-connected pension benefits are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran of a period of war who meets 
service and income requirements, and who is permanently and 
totally disabled from disability not the result of his own 
willful misconduct, shall be paid nonservice-connected 
pension. 38 U.S.C.A. § 1521.

The effective date for the award of disability pension, based 
on claims received after October 1, 1984, is date of receipt 
of claim.  However, if within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which the veteran became permanently 
and totally disabled, the disability pension award may be 
effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  Extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  38 
C.F.R. § 3.400(b)(1)(ii)(B). 

On December 8, 1997, the veteran submitted a claim for 
nonservice-connected pension benefits.  In an August 1998 
decision, the RO denied the veteran's claim for nonservice-
connected pension benefits.  The RO notified the veteran of 
the decision by letter the following month and a notice of 
appellate rights regarding the decision was enclosed with the 
notice letter.  As the veteran did not timely appeal that 
decision, it became final.  38 U.S.C.A. § 7105.  

On June 30, 2003, the RO received the veteran's new claim for 
nonservice-connected pension benefits.  Private treatment 
records dated from August 2002 to June 2003 show that the 
veteran was treated for multiple disorders.  A January 24, 
2003, report from Orthopedic Specialists of Louisiana noted 
that the veteran was seen for back, right ankle, and feet 
complaints.  Diagnoses were not provided.  

VA treatment records, including examination reports, dated in 
August 2003 show that the veteran was treated for multiple 
disorders.  An August 2003 VA general medical examination 
report related diagnoses including type 2 diabetes mellitus 
with peripheral neuropathy involving primarily the lower 
extremities and feet, bilaterally; injury to the left 
shoulder an ankle with traumatic arthritis in the ankle; 
degenerative joint disease of the knees, bilaterally; lumbar 
disc disease with degenerative disc problems at L4 and L5; 
depression secondary to chronic medical illnesses; elevated 
cholesterol; coronary artery disease; erectile dysfunction; 
tinea pedis, and hemorrhoids.  

In the August 2003 decision on appeal, the RO granted 
nonservice-connected pension benefits and assigned an 
effective date of January 24, 2003 (the date of the private 
treatment report from Orthopedic Specialists of Louisiana).  

The veteran contends that the award of nonservice-connected 
pension benefits should be made effective from various 
earlier dates.  He has asserted that the award should be 
effective from December 4, 1997, when he first claimed 
nonservice-connected benefits or from 1990, since he alleges 
that he has been unable to obtain or maintain gainful 
employment since that time.  

The Board notes that the August 1998 RO decision that denied 
a claim for nonservice-connected pension is final.  The RO 
received the veteran's new claim for nonservice-connected 
pension on June 30, 2003.  There is no indication of an 
informal claim between August 1998 and June 30, 2003, nor 
does the evidence indicate that the veteran was hospitalized 
or otherwise incapacitated and incapable of filing a claim 
prior to June 30, 2003.  The private treatment records 
indicating treatment for various disorders from August 2002 
to June 2003 were all received after the June 30, 2003, claim 
for nonservice-connected benefits.  See 38 C.F.R. §§ 3.157, 
3.400.  

Accordingly, there is no entitlement to an effective date 
prior to June 30, 2003, the date of the claim for nonservice-
connected benefits received after the final August 1998 RO 
decision.  In this case, the RO has assigned an effective 
date of January 24, 2003.  Clearly, there is no entitlement 
to an effective date earlier than January 24, 2003.  

As the preponderance of the evidence is against the claim for 
an effective date earlier than January 24, 2003, for the 
award of nonservice-connected benefits, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As a final matter, in correspondence dated in July 2003, the 
agency of original jurisdiction satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, upon receipt of the veteran's June 
2003 claim, the AOJ notified him of information and evidence 
necessary to substantiate his claim for nonservice-connected 
pension benefits; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  Thus, VA has satisfied its duty to 
notify.   

In addition, all relevant, identified, and available evidence 
has been obtained.  In July 2003, the veteran responded to 
the RO's July 2003 letter and he has not referred to any 
additional, unobtained, relevant evidence.  VA has also 
obtained examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

Entitlement to an effective date earlier than January 24, 
2003, for the award of nonservice-connected pension benefits 
is denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


